FILED
                           NOT FOR PUBLICATION                              DEC 04 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MANUEL PAREJO,                                   No. 11-35374

              Petitioner-Appellant,              D.C. No. 3:10-cv-05764-RBL

  v.                                             MEMORANDUM *

SCOTT FRAKES,

              Respondent-Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                     Argued and Submitted November 6, 2012
                              Seattle, Washington

       Before: W. FLETCHER and FISHER, Circuit Judges, and DEARIE, District
       Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Raymond J. Dearie, United States District Judge for
the Eastern District of New York, sitting by designation.
      Appellant Manuel Parejo appeals the district court’s order dismissing as

time-barred his petition for a writ of habeas corpus under 28 U.S.C. § 2254.

Reviewing the order de novo, Redd v. McGrath, 343 F.3d 1077, 1080 (9th Cir.

2003), we hold that the petition was timely and reverse.

      In determining that Parejo was aware of the “factual predicate” of his habeas

claims as early as 1995, the district court misconstrued the applicable section of the

habeas limitations statute, 28 U.S.C. § 2244(d)(1)(D). Under this court’s decision

in Shelby v. Bartlett, 391 F.3d 1061 (9th Cir. 2004), which was based on Redd and

reaffirmed in Mardesich v. Cate, 668 F.3d 1164 (9th Cir. 2012), when, as here, a

habeas petition challenges an administrative decision rather than the underlying

judgment of conviction, the “factual predicate” under section 2244(d)(1)(D)

triggering the one-year limitations period is ordinarily the administrative decision.

See Mardesich, 668 F.3d at 1171-72; Shelby, 391 F.3d at 1062-66; Redd, 343 F.3d

at 1081-85. We find no reason for departing from that framework here.

      We further conclude that the administrative decision the petition challenges

is the then-latest denial of parole, issued by the Indeterminate Sentence Review

Board on December 27, 2007. Respondent conceded at oral argument and we now

hold that so construed, the petition is timely under Redd and Shelby.

                    REVERSED and REMANDED.